DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities.  Appropriate correction is proceeds.
Regarding claim 1, 
"a closure comprising" should read “a closure comprising:”. Correction is optional.
2nd to last line "the overlap region" is interpreted as equivalent to "a partially overlapped region", and "the separating strips" should read "separating strips". Correction is recommended.

Regarding claim 3, line 3 "at its free lower rim" should read "at a free lower rim of the separating strip". Correction is recommended for clarity.

Regarding claim 13, 
line 3 "the inside diameter" should read "wherein the inside diameter". Correction is optional for grammar clarity.
page 5, 3rd to last line "the separating strip the free lower edge" should read "the separating strip, the free lower edge". Correction is recommended for grammar clarity.

Regarding claim 15, "< 90" should read "less than 90". Correction is optional for readability.

Regarding claim 17, 
line 4 "bottom flank" should read "lower flank", and "> 80" should read "greater than 80". Correction is recommended for consistency.
line 5 "< 40" should read "less than 40". Correction is optional for readability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-12 and 14-17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 2-12, preamble “A screw cap” renders the claim limitation unclear which screw cap is being limited in light of “according to claim…”, therefore is indefinite. Examiner interprets “A screw cap” as “A closure” to be consistent with claim 1.

Regarding claims 14-17, preamble “A combination” renders the claim limitation unclear which combination is being limited in light of “according to claim…”, 

Regarding claim 2, recites the limitation “diametrically” in line 3.  There is insufficient antecedent basis for this limitation in the claim. No cylindrical or circular relation precedes the separating strips feature of the tamper-evident band that would provide a diameter. Examiner interpretation is detailed in the analysis below.

Regarding claim 8, recites the limitation “the radial excess” in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, “radial excess” is unsupported by the disclosure. Examiner interpretation is detailed in the analysis below.

Regarding claim 10, the limitation "a possible radial thickening" is unclear what exact thickening is possible or is referenced, therefore is indefinite. Examiner interprets “a possible radial thickening” as "the radial thickening". Examiner full interpretation is detailed in the analysis below.

Regarding claim 13, recites the limitation “the outside diameter of the bottle neck" and “the inside diameter of the tamper-evident band” in line 3.  There is insufficient antecedent basis for this limitations in the claim. No cylindrical or 

Regarding claim 14, recites the limitation "the outside diameter of the bottle neck" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No cylindrical or circular relation precedes the bottle neck. Examiner interpretation is detailed in the analysis below.

Regarding claim 15, the limitation "from the lower edge of the upper separating strip is of a larger outside diameter than the bottle neck without thread profile" is unclear due to grammar what the “larger outside diameter” is larger than, therefore is indefinite. Examiner interpretation is detailed in the analysis below.

Regarding claim 15, recites the limitation "region of maximum diameter" of the pilferproof ring in line 3, and “outer bottle neck diameter” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. No cylindrical or circular relation precedes the pilferproof ring nor the bottle neck. Examiner interpretation is detailed in the analysis below.

Regarding claim 16, recites the limitation “the outside diameter of the upper flank” in line 2, and “the bottle neck diameter without a thread profile” in line 3.  There is insufficient antecedent basis for this limitation in the claim. No cylindrical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20110297682 by Kwon (hereinafter “Kwon”).
Regarding claim 1, Kwon teaches a closure (Fig 11, cap 30) comprising 
   a screw cap ([0057] cap has threads) with a tamper-evident band (Fig 11, indication ring 33) 
Fig 11, cap body 31) having a female thread ([0057] threads are inner circumference) and a peripherally extending tamper-evident band (33) at the lower open end of the cap skirt the tamper-evident band being connected along easily tearable weakening lines (Fig 11, 33 with 343, and 337) to the lower rim of the cap skirt, 
   wherein after tearing along the weakening lines the tamper-evident band remains non-detachably connected to the cap skirt by way of holding bands (Fig 12, legs of 343 on either side of 323), 
   characterised in that the holding bands are formed by two weakening lines (33 with 343, and 337) 
   the weakening lines being respectively interrupted at least once in the peripheral direction (Fig 11, interrupted by 35 and 336, respectively), 
   the weakening lines partially overlapping in the peripheral direction (Fig 12 shows partial peripheral overlap of 343 and 337), and 
   the weakening lines extending at an axial spacing relative to each other (Fig 11, both 343 and 337 extend peripherally circumferentially about the cap central axis, and are axially spaced to each other) at least in the overlap region (cited partially overlapping creates region in cited band 33), wherein the separating strips of both weakening lines are bridged over by the respective other weakening line (Fig 11, 343 and 337 are bridged over by bridges 336).

Regarding claim 2, Kwon further teaches that each weakening line (Fig 11, 33 with 343, and 337) has precisely one separating strip (Fig 12, portion of 33 that forms each cited weakening line) and the centre points of the separating strips are in diametrically opposite relationship (examiner notes that degrees are definitively known by the number of bridges 35 forming the entire circle, shown in examiner annotated Kwon Figure 16, hereinafter “EAFK16”; wherein the horizontal diameter aligns center points).

Regarding claim 3, Kwon further teaches that the separating strip (Fig 12, portion of 33 at 323) of the upper weakening line (Fig 12, bridged line of 33 with 343) extends over a peripheral angle of between 10 degrees and 75 degrees (EAFK16 wherein 323 extends over a single peripheral angle of 42 degrees).

Regarding claim 4, Kwon further teaches that the separating strip (Fig 12, portion of 33 that forms along 337) of the lower weakening line (Fig 12, bridged line 337) extends over a peripheral angle between 120 degrees and 200 degrees (EAFK16 shows that line 337 extends over a single peripheral angle of 122 degrees).

Regarding claim 7, Kwon further teaches that the separating strip (Fig 12, portion of 33 at 323) of the upper weakening line (Fig 12, bridged line of 33 with 343) has a radial thickening (Fig 13, 323 thickens radially away from the cap central axis to the right from the viewer perspective) at least at its (see objection above) free lower rim (Fig 13, 323).

Regarding claim 9, Kwon already teaches that the radial thickening (Fig 13, 323 radially thickens) extends over the entire periphery and/or as far as the lower rim (Fig 13, extends beyond the outside perimeter of 33) of the tamper-evident band (Fig 11, 33).

Regarding claim 11, Kwon further teaches that the tamper-evident band (Fig 11, 33) is in the form of a flexband ([0083] assembly with 33 has elasticity) having a radially outer part (Fig 13, a radially outer part of 33) and a folded-over radially inner part (Fig 13, a radially inner part of 33 is capable of being folded over as shown in Figure 15).

Regarding claim 13, Kwon further teaches a combination (a combination of the proceeding elements) comprising a bottle neck (Fig 11, neck of container 10) having a male thread (Fig 11, male thread of neck of container 10) and a closure (Fig 11, cap 30) according to claim 1, characterised in that 
   the outside diameter of the bottle neck above (Fig 14, portion of cited neck above 14) a pilferproof ring (Fig 14, ring seat 14), 
   the inside diameter of the tamper-evident band (Fig 14, inside diameter of 33) and 
   the width and the peripheral extent of the upper separating strip (Fig 12, portion of 33 at 323, has a width and peripheral extent) 
are so matched to each other that 
opening rotation of the screw cap ([0057] cap has threads) and subsequent tipping of the screw cap upon twisting of the holding bands (Fig  12, legs of 343 on either side of 323) together with the separating strip (Fig 12, portion of 33 at 323), the free lower edge of the separating strip (Fig 13, 323) comes into engagement with the bottle neck (Fig 15 shows engagement of cited free edge with cited neck, after opening rotation of cited cap, with subsequent tipping of cap, upon twisting of cited bands together with cited strip) and 
when a tipping angle of more than 90 degrees (Fig 15 shows greater than 90 degrees open) is moved beyond a dead centre point (Fig 15 necessarily shows movement to open is beyond a dead center point) so that thereafter the outside of the separating strip comes into contact with (Fig 16 shows contact of cited strip with cited neck) the outside of the bottle neck and the screw cap is stabilized ([0070] supported open) in that position of being tipped through more than 90 degrees.

Regarding claim 15, Kwon further teaches that the pilferproof ring (Fig 14, 14) has a profile defined by 
   a lower flank (Fig 14, a bottomside surface of 14) which extends in an axial section at at least 80 degrees (Fig 14, curved portion of cited lower flank includes an angle at least 80 degrees) relative to the bottle neck axis (Fig 11, central axis of cited neck), 
Fig 14, portion of 14 to the furthest circumferential diameter) and 
   an upper flank (Fig 14, a topside surface of 14) which extends at an angle of inclination less than 90 degrees relative to the bottle neck axis and beneath the thread of the bottle neck transitions into the outer bottle neck diameter (Fig 14, curved portion of cited upper flank includes an angle less than 90 degrees while transitioning to the cited neck), 
       wherein the upper flank or a portion of the bottle neck above the upper flank of the profile of the pilferproof ring goes at least into or as far as (examiner chooses “or… wherein the upper flank… goes at least into”) an axial position which is reached at a maximum folded-over position (Fig 15 detail view, shows an axial position of the cited pilferproof ring upper flank supporting a shown maximum folded-over position of cited screw cap) of the screw cap ([0057] cap has threads) 
   from the lower edge of the upper separating strip is of a larger outside diameter than the bottle neck without thread profile (Fig 13 shows the following features to have a larger diameter than the bottle neck portion without a thread, in entirety: cited cap skirt, cited separating strips, cited pilferproof ring) (see 112 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon. 
Regarding claim 5, Kwon further teaches that the width measured in the axial direction of the upper separating strip (Fig 12, portion of 33 at 323, has a width) remaining on the cap skirt (Fig 11, cap body 31) is a proportion of the width (Fig 14, 323 axial width has proportions to the axial width of 33) of the intact tamper-evident band (Fig 11, 33),

But does not explicitly teach a specific width ratio. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick an upper separating strip axial width remaining on the cap skirt to be at least half the width of the tamper-evident band since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Note regarding Claims 6, 8, 10, and 12 below: Although Kwon is silent on specific dimensions, Kwon’s cap features are disclosed as millimetric (dimensioned of a magnitude in the order of millimeters), by comparison between the cross-sectional dimensions depicted (e.g. Fig.3, 7-10, etc.) relative to dimensions of human mouth/lips with which Kwon’s bottle opening is configured to cooperate (Para 008).

Regarding claim 6, Kwon already teaches that the width measured in the axial direction of the upper separating strip (Fig 12, portion of 33 at 323, has a width) remaining on the cap skirt (Fig 11, cap body 31),

But does not explicitly teach a specific width. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick an upper separating strip axial width remaining on the cap skirt of at least 2.5 mm and less than 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 8, Kwon further teaches that the radial thickening (Fig 13, 323 radially thickens) is limited to the outside of the tamper-evident band (Fig 11, 33 outside perimeter shown in Figure 13) and that
Fig 13, portion of 323 that extends beyond to the right of cited outside of band 33) of the thickening in relation to the wall thickness of the tamper-evident band outside the thickening is up to a thickness,

But does not explicitly teach a specific thickness range. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick a radial excess thickening beyond the outside of the tamper-evident band of up to 0.6 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 10, Kwon further teaches that the wall thickness of the tamper-evident band (Fig 11, 33) outside the radial thickening (Fig 13, 323 radially thickens) is between 0.5 and 0.8 mm.

But does not explicitly teach a specific wall thickness extension outside a radial thickening threshold. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick a tamper-evident band wall thickness outside the radial thickening between 0.5 mm 0.8 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 12, Kwon already teaches that the minimum spacing (Fig 11, cited axial spacing between 343 and 337) of the weakening lines (Fig 11, 33 with 343, and 337) is a distance,

But does not explicitly teach a spacing greater than a distance. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick weakening lines spacing greater than 1.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US Pub 20040060893 by Kano et al. (hereinafter “Kano”).

Note regarding Claims 14 and 16 below: Although Kwon is silent on specific dimensions, Kwon’s cap features are disclosed as millimetric (dimensioned of a magnitude in the order of millimeters), by comparison between the cross-sectional dimensions depicted (e.g. Fig.3, 7-10, etc.) relative to dimensions of human mouth/lips with which Kwon’s bottle opening is configured to cooperate (Para 008).

Regarding claim 14, Kwon further teaches that the outside diameter of the bottle neck in a region above the pilferproof ring (Fig 14, portion of cited neck above cited pilferproof ring 14) in which the tamper-evident band (Fig 11, 33) of the closure (Fig 11, 30) is arranged is by at most 2.5 mm, preferably at most 1.5 mm, smaller than (cited neck diameter is smaller than cited tamper-evident band 33 inside diameter) the nominal inside diameter (Fig 13, an inside diameter of 33) of the tamper-evident band,

But does not explicitly teach a specific value of smaller.
	Kano, however, teaches an outside diameter of a bottle neck is smaller than an inside diameter of a tamper-evident band by at most 2.5 mm, (see examiner annotated Kano Figure 2 first for measurements, where the value of ‘T1’ is 1 mm (Table of Values [0055]), therefore ‘Two T1’ is 2 mm, then see examiner annotated Kano Figure 1 (hereinafter “EAFKA1”); wherein the bottle neck diameter is smaller than the tamper-evident band diameter by 2 mm).

[0035]) thereby prevent upward movement of tamper-evident portion ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neck diameter to tamper-evident band diameter difference of Kwon with a specific diameter difference as taught by Kano in order to beneficially lower cooling time in the mold and increase molding efficiency by not being too large, and advantageously balance rigidity with a hermetical seal capability ([0043]) while reducing material costs.
	In addition and in the alternative, if an argument may be made that Kwon as modified above does not expressly disclose the specific diameter threshold value claimed, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to pick another diameter threshold value since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 16, Kwon further teaches that the difference in the outside diameter of the upper flank (Fig 14, a topside surface of 14; examiner chooses “or upper flank”) or the portion disposed thereabove and the bottle neck Fig 14, portion of cited neck above 14) is a value,

But does not explicitly teach a specific difference in diameter value.
	Kano, however, teaches a difference (EAFKA1) in an outside diameter of an upper flank (EAFKA1; of a pilferproof ring 54, Fig 1) and a bottle neck diameter (EAFKA1) without a thread is at least 0.1 mm (EAFKA1 shows greater than and equal to 0.1 mm difference).

The purpose of a specific difference in diameter value between an upper flank of the pilferproof ring and a bottle neck diameter without a thread is to provide a stopper for tamper-evident band flaps and precisely fit a tamper-evident band that has a cap with a particularly measured seal within. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the said diameter difference of Kwon with a specific diameter difference as taught by Kano in order to advantageously test various cap seal fits to the container neck, allowing design flexibility to balance important features for the best hermetical seal, best opening feel, and least material use which reduces costs all around and beneficially provides an excellent experience to the user.


    PNG
    media_image1.png
    619
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1098
    743
    media_image2.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of WO 0026108 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”).
Regarding claim 17, Kwon further teaches that the pilferproof ring (Fig 14, 14) is of a triangular or trapezoidal profile (examiner chooses “or trapezoidal”; Fig 14, 14 is partially trapezoidal, the trapezoid being a part within the full profile), the base of which is defined by an axis-parallel line on the cylindrical outside surface of the container neck (Fig 14, a bottom portion of 14 has an axis-parallel-to-cited-central-neck-axis line on the cylindrical outside surface of cited neck) and 
   the bottom flank (Fig 14, a bottomside surface of 14) of which includes an angle greater than 80 degrees with (Fig 14, curved portion of cited lower flank includes an angle greater than 80 degrees) the axis of the container neck (Fig 11, central axis of cited neck), 
   wherein the upper flank (Fig 14, a topside surface of 14) of the profile includes an angle less than 40 degrees with (Fig 14, curved portion of cited upper flank includes an angle less than 40 degrees) the axis of the container neck.

But does not explicitly teach a fully trapezoidal profile pilferproof ring.
	Benoit-Gonin, however, teaches a pilferproof ring of a trapezoidal profile (Fig 5, 10 with flank angles).

page 2, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pilferproof ring profile of Kwon to be a trapezoidal profile as taught by Benoit-Gonin in order to beneficially provide bi-stability (page 2, lines 28-35) via creation of a hard point halfway through the cap tilting, advantageously allowing a perfect tilting position given the elastic return of synthetic material that lends the user a free hand by not holding the cap themselves. This attractive handling, in addition to a more attractive visual appearance, boosts purchases of caps of this type over others.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731